Title: From George Washington to James McHenry, 22 June 1798
From: Washington, George
To: McHenry, James



Dear Sir,
Mount Vernon 22d June 1798

I am not disposed to withdraw your attention from more important matters; or to be troublesome in any degree; or to press my correspondence upon you. But not having even heard whether my letter, of which the enclosed is taken from a Press copy ever reached your hands, I am induced to make the enquiry.
I wish also to know what has been done with a letter of mine, put under cover to you (early in March last) to be forwarded, or suppressed, at your discretion, to a Mr John Parker; who exhibited

Proposals to the Public, for compiling a complete Edition of all the Journals of Congress from the earliest period of them down to the present day? With respect—I am—Dear Sir Your Obedient Servant

Go: Washington

